Name: 1999/838/EC: Commission Decision of 25 November 1999 on the approval of proposals concerning promotional and publicity measures in respect of milk and milk products in accordance with Regulation (EC) No 3582/93 (notified under document number C(1999) 3879)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  processed agricultural produce;  trade policy
 Date Published: 1999-12-17

 Avis juridique important|31999D08381999/838/EC: Commission Decision of 25 November 1999 on the approval of proposals concerning promotional and publicity measures in respect of milk and milk products in accordance with Regulation (EC) No 3582/93 (notified under document number C(1999) 3879) Official Journal L 325 , 17/12/1999 P. 0059 - 0061COMMISSION DECISIONof 25 November 1999on the approval of proposals concerning promotional and publicity measures in respect of milk and milk products in accordance with Regulation (EC) No 3582/93(notified under document number C(1999) 3879)(1999/838/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products(1),Having regard to Commission Regulation (EC) No 3582/93 of 21 December 1993 on detailed rules for the application of Council Regulation (EEC) No 2073/92(2) on promoting consumption in the Community and expanding the markets for milk and milk products, as last amended by Regulation (EC) No 481/1999(3), and in particular Article 5(2) thereof,Whereas:(1) Pursuant to Article 5(1) of Regulation (EC) No 3582/93, the competent bodies have forwarded a list of all proposals received, accompanied by a copy of each proposal and an opinion.(2) The Management Committee for Milk and Milk Products has examined those proposals in accordance with Article 31 of Council Regulation (EEC) No 804/68(4).(3) The list of proposals eligible for Community financing must be established,HAS ADOPTED THIS DECISION:Article 1The list of selected proposals for promotional and publicity measures forwarded by the competent bodies in accordance with Article 5(1) of Regulation (EC) No 3582/93 and set out in the Annex hereto is hereby approved.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 30.7.1992, p. 67.(2) OJ L 326, 28.12.1993, p. 23.(3) OJ L 57, 5.3.1999, p. 8.(4) OJ L 148, 28.6.1968, p. 13.ANNEXList of proposals selected in respect of milk and milk products - Regulation (EC) No 3582/931998/1999 marketing year>TABLE>